DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 57-59, 64-67, and 69-73 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian A. Schar (Reg. No. 45076) on March 11, 2022.				The application has been amended as follows: 	
			
In the Claims:
The proposed amendments authorized by the applicants are presented in the supplemental amendment filed on March 17, 2022.							In claim 58, line 3, after “manganese-activated”, --fluoride-- has been inserted.		In claim 69, line 1, after “narrow-band”, --manganese-activated fluoride-- has been inserted.

Election/Restrictions


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Liu (US 2010/0163892 A1) and Todorov et al. (US 2016/0372638 A1). Liu et al. and Todorov do not teach or suggest fairly, either singularly or in combination a second broad-band green photoluminescence material and a second broad-band red photoluminescence material covering the back face of the substrate, wherein there is no narrow-band manganese-activated fluoride red photoluminescence material covering the back face of the substrate.				Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Prior art made of record is considered pertinent to Applicants’ disclosure: Hsu (US 2012/0275157 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815